Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 27 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,725,329 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11 and 14 recite, inter alia, an image display device, a resin composition, and a cured resin layer, respectively, comprising An image display device, comprising an image display part and a light-transmitting protective part arranged on the image display part, wherein the image display device further comprises a cured resin layer arranged between the image display part and the protective part; the cured resin layer has a light transmittance in a visible region of 90% or more and a refractive index (nD) of 1.45 or more and 1.55 or less; the cured resin layer is a cured product of a photocurable resin composition comprising at least one kind of polymer, at least an acrylate monomer, and a photopolymerization initiator, and having a curing shrinkage ratio of 5% or less; a first polarizing plate and a second polarizing plate are arranged on the surfaces of the image display part, the cured resin layer being disposed on the first polarizing plate; and a spacer is disposed between the image display part and the light-transmitting protective part, and the spacer surrounds a periphery of the cured resin layer.
None of the prior art of record alone or in combination discloses the claimed invention.
Matsuhira et al. (US 6,204,896) discloses an image display device, respectively, comprising an image display part and a light-transmitting protective part arranged on the image display part, wherein the image display device further comprises a cured resin layer arranged between the image display part and the protective part; a first polarizing plate and a second polarizing plate are arranged on the surfaces of the image display part, the cured resin layer being disposed on the first polarizing plate. 
However, Matsuhira does not expressly disclose the cured resin layer has a light transmittance in a visible region of 90% or more and a refractive index (nD) of 1.45 or more and 1.55 or less; the cured resin layer is a cured product of a photocurable composition containing a polyurethane acrylate or having a curing shrinkage ratio of 5% or less, comprising at least one kind of polymer, at least an acrylate monomer, and a photopolymerization initiator; and a spacer is disposed between the image display part and the light-transmitting protective part, and the spacer surrounds a periphery of the cured resin layer, nor would it have been obvious to do so in combination.
Claims 2-10, 12-13 and 15-18 are allowed by virtue of dependency from claims 1, 11 and 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/10/2021